 Case 19-61608-grs Doc 822-5 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 5. First Wall Street Capital Commitment Letter dated July 19 2020 Page 1 of 4




                                 EXHIBIT 5
 Case 19-61608-grs Doc 822-5 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 5. First Wall Street Capital Commitment Letter dated July 19 2020 Page 2 of 4
 Case 19-61608-grs Doc 822-5 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 5. First Wall Street Capital Commitment Letter dated July 19 2020 Page 3 of 4
 Case 19-61608-grs Doc 822-5 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 5. First Wall Street Capital Commitment Letter dated July 19 2020 Page 4 of 4
